Case 2:21-cr-00072-RMP   ECF No. 5   filed 06/02/21    PageID.6 Page 1 of 1




                                                                     FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON



                                                            Jun 02, 2021
                                                                SEAN F. MCAVOY, CLERK




                                                      2:21-CR-72-RMP-1
